Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The IDS submissions on 7/17/2020, 7/17/2020, 7/31/2020, 7/31/2020, 7/31/2020, 7/31/2020, 7/31/2020, 7/31/2020, 7/31/2020, 7/31/2020, 7/31/2020, 9/10/2020, 3/18/2021, and 7/21/2021 have been received and reviewed.
Examiner acknowledges Applicant's duty to disclose relevant information to the office under 37 CFR 1.56(a). 37 CFR 1.97 and 1.98 provide a mechanism by which applicants may comply with that duty. The rules do not require applicant to file unreviewed or irrelevant documentation. IDS submissions, like other submissions, are subject to the provisions of 37 CFR 10.18 which requires that an IDS be reviewed to assure its submission does not cause unnecessary delay or needlessly increase the cost of examination. This would be considered in bad faith. Molins PLCv. Textron, Inc., 48 F.3d 1172, 1184, 33 USPQ2nd 1823,1831 (Fed. Cir. 1995) ("burying a particularly material reference in a prior art statement containing a multiplicity of other references can be probative of bad faith"). See MPEP 2001.
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work. See Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573 [220 USPQ 289] (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). (Emphasis in original).
Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. FI. 1972).
Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ260 (S.D. Fla. 1972), aff'd, 479 F.2d 1338, 178 USPQ577 (5th Cir. 1973), cert, denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004.13.
Given the large number of items listed on the IDS document(s), the Office respectfully requests the cooperation of the Applicant in providing a concise explanation of relevance of each corresponding reference listed on the IDS document(s) relating to examination of the instant application (e.g. pertinent paragraphs, columns, line numbers, drawings, etc.). Doing so would help ensure that information relevant to the validity of any issued patent is not overlooked. It is noted that it is impractical for the Examiner to review the references thoroughly in view of the number of references cited. By signing the accompanying IDS document(s), the examiner is acknowledging the submission of the document(s) and indicating that only a cursory review has been made of the cited references.
Some references fail to comply with 37 CFR 1.98(b)(5) and have thus not been considered.  Recall from MPEP 609.04(a) that "Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication."




Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,823,930. Although the claims at issue are not identical, they are not patentably distinct from each other because the clarification that the scheduler is responsible for determining dependencies is obvious. Taking claim 1 of the instant application and the patent as exemplary:
Instant Application
US Patent 9,823,930
1. A method of a processor, comprising: 
1. A method for emulating a guest centralized flag architecture by using a native distributed flag architecture, comprising:

receiving an incoming instruction sequence using a global front end;
grouping an incoming instruction sequence to form instruction blocks, wherein each of the instruction blocks comprise two half blocks;

scheduling instructions of the instruction blocks to execute in accordance with a scheduler where the scheduler determines whether the two half blocks are independently dispatched or dispatched together to an execution unit based on interdependencies between the two half blocks; and
grouping the instructions to form instruction blocks, wherein each of the instruction blocks comprise two half blocks, 

wherein each half block is configured to be dispatched independently; scheduling the instructions of the instruction block to execute in accordance with a scheduler; and

Note: the ordering of the limitation is reversed, specifically with the half block dispatch independently appearing in relation to the grouping as opposed to the scheduling.
executing the instructions by at least one execution unit.
using a distributed flag architecture to emulate a centralized guest flag architecture for the emulation of guest instruction execution.

 
The depend claims share similar limitations, only shifted around (e.g. claim 2 is matched to the first limitation in claim 1) or with obvious distinctions (e.g. claim 4’s execution types). Claims 7 and 13 are similarly related.
Claims 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,811,342. Although the claims at issue are not identical, they are not patentably distinct from each other because the clarification that the scheduler is responsible for determining dependencies is obvious. Taking claim 1 of the instant application and the patent as exemplary:
Instant Application
US Patent 9,811,342
1. A method of a processor, comprising: 
1. A method for executing dual dispatch of instruction blocks, the method comprising:
grouping an incoming instruction sequence to form instruction blocks, wherein each of the instruction blocks comprise two half blocks;

scheduling instructions of the instruction blocks to execute in accordance with a scheduler where the scheduler determines whether the two half blocks are independently dispatched or dispatched together to an execution unit based on interdependencies between the two half blocks; and
receiving an incoming sequence of instructions using a fetch unit;

grouping the instructions to form instruction blocks;

scheduling instructions of a first instruction block to execute in accordance with a scheduler, wherein the first instruction block comprises a first half block and a second half block;

determining whether a dual dispatch of the first instruction block is to be performed based on dependency resolution; and
executing the instructions by at least one execution unit.
performing a dual dispatch of the first instruction block for execution on an execution unit in response to a determination that a dual dispatch of the first instruction block is to be performed, wherein the performing a dual dispatch comprises dispatching each half block of the first instruction block independently, and wherein both half blocks of the first instruction block are managed as a single instruction block for allocation and retirement purposes.Note: the claims don’t specifically say they’re executed but if the instructions are dispatched to be executed then it would arguably anticipate execution


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant presents claim 1 with “scheduling instructions of the instruction blocks to execute in accordance with a scheduler where the scheduler determines whether the two half blocks are independently dispatched or dispatched together to an execution unit based on interdependencies between the two half blocks” but such a limitation lacks support in the original disclosure, specifically as nd half depend on the first half and is dispatched on a later cycle than the first one and forwards the data through external storage that are tracked for dependency resolution, similar to the dual dispatch case” but this doesn’t support the limitation in question. Similarly [0117] discusses dispatching instructions independently or together as one block based on dependency resolution but this is not the same as the scheduler being responsible as claimed or the specifics as claimed. While the specification does discuss similar concepts it does so in a manner that is different from the claims as presented. Examiner notes that while claims are part of the original disclosure, the instant application is a continuation and not a CIP so support should be clear in the originally filed application in order to claim proper continuance (see MPEP 2163.02 and 2163.03).
The added limitations in claims 2-6 find support in [0118] and [0119] but do not resolve the support issues with regard to claim 1.
Claims 7 and 13 contain similar language and claims 2-6, 8-12, and 14-18 depend on claims 1, 7, and 13 respectively and are also rejected for the same reasons.

Prior Art Considerations
Claims 1-18 are currently subject to a double patenting rejection and a 112 rejection but are otherwise allowable over the prior art. The prior art of record fails to explicitly teach scheduling instructions of the instruction blocks to execute in accordance with a scheduler where the scheduler determines whether the two half blocks are independently dispatched or dispatched together to an execution unit based on interdependencies between the two half blocks in view of the rest of the limitations of claim 1. Examiner had noted the same rationale in the parent application, 15/408,323, in relation to the then current arguments.  The closest prior art, Kinsey (US Pub No. 2010/0299671), teaches grouping instructions to form instruction groups [blocks], each with blocks [halves] (Kinsey 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William B Partridge whose telephone number is (571)270-1402.  The examiner can normally be reached on Mon-Fri Noon-3 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/William B Partridge/Primary Examiner, Art Unit 2183